Exhibit 10.43

 

SECOND AMENDMENT TO
PURCHASE AND SALE CONTRACT

 

            THIS SECOND AMENDMENT TO PURCHASE AND SALE CONTRACT (this "Second
Amendment") is made and entered into this 29th day of March, 2010 (the "Second
Amendment Date"), by and among ANGELES INCOME PROPERTIES, LTD. 6, a California
limited partnership, having an address at 4582 South Ulster Street Parkway,
Suite 1100, Denver, Colorado 80237 ("Seller") and HOMESTEAD ON LAKE LANSING,
LLC, a Michigan limited liability company, having a principal address at 1575
Watertower Place, East Lansing, Michigan 48823 ("Purchaser"). 

 

RECITALS:

 

            WHEREAS, Seller and Purchaser entered into that certain Purchase and
Sale Contract dated October 26, 2009, as reinstated and amended by that certain
Reinstatement and First Amendment to Purchase and Sale Contract dated February
3, 2010 (as amended, the "Contract"), for certain real property situated in the
County of Ingham, State of Michigan, commonly known as Homestead Apartments, and
more specifically described in the Contract (the "Property"); and

 

            WHEREAS, Seller and Purchaser desire to ratify the Contract and
amend the Contract on the terms and conditions set forth below.

 

AGREEMENT:

 

            NOW, THEREFORE, in consideration of the mutual covenants set forth
in the Contract and herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser
agree to amend the Contract as follows:

 

 

1.                  Closing Proration.  Seller and Purchaser agree that Seller
shall be entitled to a credit at Closing in an amount equal to Six Thousand
Dollars and 00/100 ($6,000.00) for certain work at the Property required by
Purchaser's Senior Financing Lender, which credit shall be evidenced in the
Proration Schedule.    

2.                  General Provisions.  The following provisions shall apply
with respect to this Second Amendment:

(a)                Except as modified herein, the Contract is in full force and
effect and is hereby ratified by Purchaser and Seller. 

(b)               Capitalized terms used, but not otherwise defined, herein
shall have the same meaning as ascribed to such terms in the Contract.

(c)                In the event of any conflict between the Contract and this
Second Amendment, the terms and conditions of this Second Amendment shall
control.

(d)               This Second Amendment may be executed in counterparts, each of
which (or any combination of which) when signed by all of the parties shall be
deemed an original, but all of which when taken together shall constitute one
agreement.  Executed copies hereof may be delivered by telecopier or electronic
mail and upon receipt shall be deemed originals and binding upon the parties
hereto, and actual originals shall be promptly delivered thereafter.


            NOW, THEREFORE, the parties hereto have executed this Second
Amendment as of the Second Amendment Date.

 

 

SELLER:

 

ANGELES INCOME PROPERTIES, LTD. 6,

a California limited partnership

 

By:       ANGELES REALTY CORPORATION II,

            a California corporation,

            its general partner

 

            By:       /s/John Spiegleman

            Name:  John Spiegleman

            Title:     Senior Vice President

 

 

 


 

PURCHASER:

 

 

HOMESTEAD ON LAKE LANSING, LLC,

a Michigan limited liability company

 

By: /s/James F. Anderton, IV

Name:  James F. Anderton, IV

Title:     Managing Member, Maplegrove Property Management, LLC

                                                                        Manager
of Homestead on Lake Lansing, LLC

 